Citation Nr: 0420038	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  01-03 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.   Entitlement to an increased (compensable) rating for 
service-connected Peyronie's disease.

3.  Entitlement to an increased (compensable) rating for 
service-connected psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from March 1978 to March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously before the Board in July 2003 at 
which time the case was remanded to the RO for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As indicated previously, this case was before the Board in 
July 2003.  At that time the case was remanded for additional 
development, to include proper notice to the veteran 
regarding the Veterans Claims Assistance Act of 2000 (VCAA) 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
addition, it was noted by the Board that there were equivocal 
clinical findings with regard to the veteran's claim of 
service connection for a right shoulder disability.  Clinical 
records during service reveal treatment for right shoulder 
complaints and symptoms.  Further, at the end of his period 
of military service, in March 2000 to be specific, an MRI 
report revealed right acromioclavicular degenerative changes.  
Another March 2000 medical examination report revealed a 
diagnosis of impingement syndrome. However, in May 2000, VA 
clinical records and an X-ray reveal normal right shoulder 
findings.  

Further, in the July 2003 Board remand it was noted that the 
diagnostic criteria for psoriasis under 38 C.F.R. § 4.118, 
Diagnostic Code 7816, had been revised requiring 
consideration of the veteran's skin disability under the new 
rating criteria. 

Since the July 2003 Board remand a review of the claims 
folder indicates that the veteran was scheduled for VA 
medical examinations in December 2003, but failed to report 
to the examinations.  In a March 2004 statement from the 
veteran's accredited representative it is requested that the 
veteran be afforded another medical examination in accordance 
with the Board remand.  In accordance with VA's duty to 
assist, and the VCAA, the Board is in agreement that the 
veteran should be afforded another attempt to present for VA 
medical examinations for evaluation of his claimed and 
service connected disabilities.       

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the VCAA, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), and implementing 
regulations, codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).    

2.  The veteran should be scheduled for a 
VA medical examination to ascertain the 
nature, extent, and etiology of his right 
shoulder disability, if any. The examiner 
should review the record and examine the 
veteran. The claims file should be made 
available to the examiner for review in 
connection with the examination. All 
medically indicated special tests should 
be conducted, including x-rays and an 
MRI, if appropriate. Based on the 
examination and a review of the medical 
records, the examiner is requested to 
render a medical opinion with supporting 
rationale, indicating the nature of any 
current chronic right shoulder condition 
and to determine whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that the veteran's 
current right shoulder disability, if 
any, is etiologically related to his 
active service. The RO should review the 
additional evidence that was received at 
the Board subsequent to the most recent 
supplemental statement of the case.  The 
RO should then determine whether any 
additional development of the evidence is 
necessary with regard to each issue.  

3.  The veteran should be afforded VA 
skin examination. The examiner should 
report all areas of involvement of the 
service connected psoriasis, including 
the face as claimed by the veteran, and 
color photographs of affected areas 
should be taken and associated with the 
examination report. All examination 
findings should be reported to allow for 
evaluation under both prior and current 
VA skin disability criteria.

4.  The veteran should be afforded a VA 
medical examination to determine the 
current status of his service connected 
Peyronie's disease.

5.  After undertaking any additional 
development that the RO may deem 
necessary, the RO should review the 
expanded record and determine whether an 
increased rating is warranted for 
service-connected psoriasis and 
Peyronie's disease and whether service 
connection is warranted for right 
shoulder disability. The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.	

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




